DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 were pending for examination in the application filed June 19, 2019. Claims 8 and 25 are amended, claims 1-7, 9-19, 21, 28-29 and 31 are cancelled, and claims 37-40 are added as of the remarks and amendments received March 9, 2021. Accordingly, claims 8, 20, 22-27, 30 and 32-40 are currently pending in the application for examination.
Claims 8, 25 and dependent claims recite the limitation “device actuating unit,” “device operating unit,” “communication unit,” and “mobile operating unit,” generic placeholders according to step (A) of the three prong analysis, under MPEP §2181, the generic placeholder is modified by functional language, and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function, invoking interpretation under §112(f) formerly, §112, 6th paragraph, see MPEP §2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation (an excerpt provided below, however, the excerpt is meant to provide convenience and in no way to limit the entire section where relevant is to be taken into consideration):
Accordingly, examiners will apply 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
A. The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term That Is Simply A Substitute for “Means”)
With respect to the first prong of this analysis, a claim element that does not include the term “means” or “step” triggers a rebuttable presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply. When the claim limitation does not use the term “means,” examiners should determine whether the presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term “means”). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.” Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). This list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6.

Support for these elements is found in the Figure 1 description.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 20, 22-27, 30, 32-36 are being rejected under 35 U.S.C. 103 as being unpatentable over Cattermole et al. (Cattermole; U.S. Patent Application Publication 2014/0210593 A1, cited by Applicants).
Regarding Claim 8, (Currently Amended) Cattermole discloses the aspects of the vehicle comprising: 
a vehicle device operating system comprising:
a plurality of vehicle mounted vehicle devices (RV onboard systems 16, [0024] As best shown in FIG. 1, the RV devices 14 may be connected to and configured to control respective onboard RV systems 16. The RV devices 14 may be network-enabled in the sense that they may be network capable and remote controllable over a network. The RV devices 14 may comprise one or more leveler controls for controlling one or more RV levelers, one or more room slide-out controls for controlling one or more slide-outs, one or more TV lift controls for controlling one or more TV lifts, one or more fireplace controls for controlling one or more fireplaces, one or more awning controls for controlling one or more awnings, one or more air vent and/or fan controls (bathroom vent for example) for controlling air vents and/or fans, a tire pressure monitoring system (TPMS), a solar power management system, one or more 
a plurality of vehicle device actuating units and a plurality of vehicle device operating units (RV Device 14; RV devices 14 may be carried by a recreational vehicle (RV) 18 and the RV devices 14 may connect to, and operate respective RV onboard systems 16); 
 a data bus of a first wired data transmission of a vehicle device data transmission system (Localbus 12; [0019] As shown in FIG. 1, the RV wireless remote control system 10 may comprise a local RV wired network (RV localbus) 12 connectable to one or more network-enabled, remote-control-enabled electrical devices (RV devices) 14 connected to and configured to operate respective onboard systems 16 of an RV 18 (onboard RV systems 16). The network topology of the RV localbus 12 may be in accordance with the CAN standard or, in other embodiments, may employ Ethernet technology. [0020] As shown in FIG. 1, the remote control system 10 may also comprise an RF fieldbus 20 wirelessly couplable to the RV localbus 12. The RF fieldbus 20 may be a local wireless RF network, e.g., an 802.11 “WiFi®” network.) for the exchange of data between the plurality of vehicle devices and the plurality of vehicle device actuating units or between the plurality of vehicle devices and the plurality of vehicle device operating units or between the plurality of vehicle devices and the plurality vehicle device actuating units as well as the plurality of vechile device operating units via the data bus ([0027] As best shown in FIG. 1, the communications gateway module 40, RF fieldbus 20, RV localbus 12, and RV devices 14 may be carried by a recreational vehicle (RV) 18 and the RV devices 14 may connect to, and operate respective RV onboard systems 16 in response to commands initiated by operator inputs to the one or more HMIs 22 and transmitted to the RV devices 14 via either the RV local bus 12 and/or the RF fieldbus 20. The RV devices 14 may also operate respective RV onboard systems 16 in response to direct operator inputs as well as in response to commands initiated by operator inputs to the one or more HMIs 22 via any suitable means such as but not limited to inputs received locally on the RV 18 through direct electrical connections such as, for example, a switchpad mounted on a wall of the RV 18. In other words, the one or more HMIs 22 may be configured to work alongside direct-wired switches.) data bus; and 
a vehicle accessory device operating system comprising: 
a plurality of accessory devices housed in the vehicle or connectable with the vehicle (RV onboard systems 16); 
a communication unit ([0027] As best shown in FIG. 1, the communications gateway module 40, RF fieldbus 20, RV localbus 12, and RV devices 14 may be carried by a recreational vehicle (RV) 18 and the RV devices 14 may connect to, and operate respective RV onboard systems 16 in response to commands initiated by operator inputs to the one or more HMIs 22 and transmitted to the RV devices 14 via either the RV local bus 12 and/or the RF fieldbus 20. The RV devices 14 may also operate respective RV onboard systems 16 in response to direct operator inputs as well as in response to commands initiated by operator inputs to the one or more HMIs 22 via any suitable means such as but not limited to inputs received locally on the RV 18 through direct electrical connections such as, for example, a switchpad mounted on a wall of the RV 18. In other words, the one or more HMIs 22 may be configured to work alongside direct-wired switches.); 
a remote access system (Remote Control(s) 22), wherein the communication unit is configured to exchange data with the at least one mobile operating unit via a first wireless data transmission system (Fieldbus 20), and the communication unit is configured to exchange data with the remote access system via a second wireless data transmission system (Localbus 12; see app description and communication between the Remote Control(s) 22 and Localbus 12); and
an accessory device data transmission system connecting the plurality of accessory devices to the communication unit for an exchange of data between the plurality of accessory devices and the communication unit (RV Devices 14 with Localbus Transceivers 12 and Fieldbus Transceivers 20 exchange of data discussed in relation to Figure 1), the accessory device data transmission system comprising a second wired data transmission system or comprising a third wireless data transmission system or a second wired data transmission system and a third wireless data transmission system (each HMI with own system [0021] As best shown in FIG. 2A, the remote control system 10 may further include one or more remote control Human-Machine Interfaces 22 (HMIs), each such HMI 22 comprising a Graphic User Interface 24 (GUI), an HMI RF transceiver 26, and an HMI dock connector 28. One or more of the HMIs 22 may also comprise a capacitive touch screen 30, ZigBee® capability, Bluetooth® capability, WiFi® capability, 315 MHz capability, docking station support, human interface devices 32 (forward and rear facing cameras, a speaker, a microphone), an SD card slot 34, a USB connection 36 for recharging, and/or sensors 38 such as an accelerometer and/or gyroscope for tracking and dead reckoning. Although the present embodiment employs WiFi®, in other embodiments any other suitable communications system may be used. [0032] The gateway module 40 may be used to provide centralized control of all components in an RV 18, and may support apps that allow any type of HMI 22, e.g., a standard smart phone or tablet device, to have partial and/or full control of any number of RV onboard systems 16. As shown in FIG. 3, the RV wireless remote control system 10 may also support internet as a pass-through to RV devices 14 for the control of RV onboard systems 16, and may serve as a gateway between the internet and any one or more of the HMIs (through the fieldbus 20) and any one or more of the RV devices 14 (through the RV localbus 12), allowing HMIs 22, RV devices 14, and/or RV onboard systems 16 to be updated or to update themselves over the internet. This arrangement may also allow users to access manufacturer or brand-related web and cloud services 78 such as online tech support through the RV wireless remote control system 10 using an HMI touch screen 30 (or other compatible) interface, and to allow online tech support to access HMIs 22 and RV devices 14. The manufacturer or brand-related web and cloud services 78 may also include an app market to purchase software upgrades and unlock additional features. All apps and products may be encrypted and signed by brand owners to allow for the detection and the lockout or placement of limitations on “non-approved” aftermarket parts and products. The HMI 22 may be programmed to display popups or other indicators to alert a user to the presence of an unauthorized product.)
wherein no exchange of data takes place between the accessory device data transmission system and the vehicle device data transmission system, “[0007] An RV wireless remote control system is provided, which comprises a Human-Machine Interface (HMI) including an HMI RF receiver, an HMI dock connector, and a Graphic User Interface (GUI) coupled to both the HMI RF transceiver and the HMI dock connector. The GUI is configured to generate signals in response to human inputs to the GUI and/or in response to status signals received from other devices connected to a local RV wired network and/or to an RF fieldbus. The HMI RF transceiver is configured to receive RV device status signals over a wireless connection from an RF fieldbus when the HMI dock connector is not connected to the RV localbus. The HMI dock connector is configured to receive RV device status signals over a wired connection from the RV localbus when the HMI dock connector is connected to the RV localbus. The HMI is configured to generate control signals in response to human operator input signals received via the GUI, and to transmit the control signals to the RV devices over the RF fieldbus via the HMI RF transceiver when the HMI dock connector is not connected to the RV localbus, and over the RV localbus via the HMI dock connector when the HMI dock connector is connected to the RV localbus. The HMI is further configured for real time distributive control of the RV devices such that the RV localbus and the RF fieldbus operate in both directions enabling closed-loop control between the HMI and the RV devices. [0019] As shown in FIG. 1, the RV wireless remote control system 10 may comprise a local RV wired network (RV localbus) 12 connectable to one or more network-enabled, remote-control-enabled electrical devices (RV devices) 14 connected to and configured to operate respective onboard systems 16 of an RV 18 (onboard RV systems 16). The network topology of the RV localbus 12 may be in accordance with the CAN standard or, in other embodiments, may employ Ethernet technology. [0020] As shown in FIG. 1, the remote control system 10 may also comprise an RF fieldbus 20 wirelessly couplable to the RV localbus 12. The RF fieldbus 20 may be a local wireless RF network, e.g., an 802.11 “WiFi®” network.). [0022] As shown in FIGS. 1 and 2A, the GUI 24 of each HMI may be electrically coupled to both its HMI fieldbus RF transceiver 26 and its HMI dock connector 28. The HMI 22 may be configured to generate signals in response to human inputs to its GUI 24, and/or in response to device status messages received by the HMI 22 from the RV devices 14 over the RV localbus 12 and/or the RF fieldbus 20. The HMI fieldbus RF transceiver 26 of each HMI 22 may be configured to receive RV device status signals via a wireless connection from the RF fieldbus 20 when its HMI dock connector 28 is not connected to the RV localbus 12, and the HMI dock connector 28 of each HMI 22 may be configured to receive RV device status signals via a wired connection from the RV localbus 12 when its HMI dock connector 28 is connected to the RV localbus 12. [0023] Each HMI 22 may be configured to generate control signals in response to human operator input signals received via its GUI 24, and to transmit the control signals to other devices on any wired or wireless network to which the HMI 22 has access, e.g., to the RV devices 14, over the RF fieldbus 20 via the HMI fieldbus RF transceiver 26 of the HMI 22 when the HMI's dock connector 28 is not connected to the RV localbus 12, and over the RV localbus 12 via the HMI's dock connector 28 when the HMI's dock connector 28 is connected to the RV localbus 12. One or more of the HMIs 22 may be further configured for real time distributive control of the RV devices 14 such that the RV localbus 12 and the RF fieldbus 20 operate in both directions enabling closed-loop control between each HMI 22 and the RV devices 14. When the RF fieldbus 20 provides a bridge between the RV localbus 12 and RV devices 14 on the RV localbus 12, enabling closed-loop control between each HMI 22 and other RV devices 14 on the network.”
The system of Cattermole provides similar functionality to that of the communication of the present invention and reasoning for modification therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Cattermole with the teachings of communication isolation of Cattermole as [a]n RV wireless remote control system as described above provides a user with convenient control of critical and peripheral RV onboard systems from a single portable device [and t]he RV wireless control system may also be configured to relay critical sensor information that allows the user to remotely survey and respond to the status of critical systems, using any other suitable communications system, as taught by Cattermole.
Regarding Claim 20, (Previously Presented) Cattermole further discloses the aspects of the vehicle in accordance with claim 8, wherein the third wireless data transmission system comprises a Bluetooth data transmission system ([0021] As best shown in FIG. 2A, the remote control system 10 may further include one or more remote control Human-Machine Interfaces 22 (HMIs), each such HMI 22 comprising a Graphic User Interface 24 (GUI), an HMI RF transceiver 26, and an HMI dock connector 28. One or more of the HMIs 22 may also comprise a capacitive touch screen 30, ZigBee® capability, Bluetooth® capability, WiFi® capability, 315 MHz capability, docking station support, human interface devices 32 (forward and rear facing cameras, a speaker, a microphone), an SD card slot 34, a USB connection 36 for recharging, and/or sensors 38 such as an accelerometer and/or gyroscope for tracking and dead reckoning. Although the present embodiment employs WiFi®, in other embodiments any other suitable communications system may be used.).
Regarding Claim 22, (Previously Presented) Cattermole discloses the aspects of the vehicle in accordance with claim 8, wherein the first wireless data transmission system comprises a Bluetooth data transmission system ([0021] As best shown in FIG. 2A, the remote control system 10 may further include one or more remote control Human-Machine Interfaces 22 (HMIs), each such HMI 22 comprising a Graphic User Interface 24 (GUI), an HMI RF transceiver 26, and an HMI dock connector 28. One or more of the HMIs 22 may also comprise a capacitive touch screen 30, ZigBee® capability, Bluetooth® capability, WiFi® capability, 315 MHz capability, docking station support, human interface devices 32 (forward and rear facing cameras, a speaker, a microphone), an SD card slot 34, a USB connection 36 for recharging, and/or sensors 38 such as an accelerometer and/or gyroscope for tracking and dead reckoning. Although the present embodiment employs WiFi®, in other embodiments any other suitable communications system may be used.).
Regarding Claim 23, (Previously Presented) Cattermole discloses the aspects of the vehicle in accordance with claim 8, wherein the second wireless data transmission system comprises a mobile wireless data transmission system ([0032] The gateway module 40 may be used to provide centralized control of all components in an RV 18, and may support apps that allow any type of HMI 22, e.g., a standard smart phone or tablet device, to have partial and/or full control of any number of RV onboard systems 16. As shown in FIG. 3, the RV wireless remote control system 10 may also support internet as a pass-through to RV devices 14 for the control of RV onboard systems 16, and may serve as a gateway between the internet and any one or more of the HMIs (through the fieldbus 20) and any one or more of the RV devices 14 (through the RV localbus 12), allowing HMIs 22, RV devices 14, and/or RV onboard systems 16 to be updated or to update themselves over the internet. This arrangement may also allow users to access manufacturer or brand-related web and cloud services 78 such as online tech support through the RV wireless remote control system 10 using an HMI touch screen 30 (or other compatible) interface, and to allow online tech support to access HMIs 22 and RV devices 14. The manufacturer or brand-related web and cloud services 78 may also include an app market to purchase software upgrades and unlock additional features. All apps and products may be encrypted and signed by brand owners to allow for the detection and the lockout or placement of limitations on “non-approved” aftermarket parts and products. The HMI 22 may be programmed to display popups or other indicators to alert a user to the presence of an unauthorized product.).
Regarding Claim 24, (Previously Presented) Cattermole discloses the aspects of the vehicle in accordance with claim 8, wherein the remote access system is configured for access over the Internet ([0032] The gateway module 40 may be used to provide centralized control of all components in an RV 18, and may support apps that allow any type of HMI 22, e.g., a standard smart phone or tablet device, to have partial and/or full control of any number of RV onboard systems 16. As shown in FIG. 3, the RV wireless remote control system 10 may also support internet as a pass-through to RV devices 14 for the control of RV onboard systems 16, and may serve as a gateway between the internet and any one or more of the HMIs (through the fieldbus 20) and any one or more of the RV devices 14 (through the RV localbus 12), allowing HMIs 22, RV devices 14, and/or RV onboard systems 16 to be updated or to update themselves over the internet. This arrangement may also allow users to access manufacturer or brand-related web and cloud services 78 such as online tech support through the RV wireless remote control system 10 using an HMI touch screen 30 (or other compatible) interface, and to allow online tech support to access HMIs 22 and RV devices 14. The manufacturer or brand-related web and cloud services 78 may also include an app market to purchase software upgrades and unlock additional features. All apps and products may be encrypted and signed by brand owners to allow for the detection and the lockout or placement of limitations on “non-approved” aftermarket parts and products. The HMI 22 may be programmed to display popups or other indicators to alert a user to the presence of an unauthorized product.).
Regarding Claim 25, Claim 25 is interpreted and rejected in light of claim 8 which contains the limitations of claim 8; please see the rejection articulated for claim 8 above.
Regarding Claim 26, (Previously Presented) Cattermole further discloses the aspects of the vehicle in accordance with claim 25, wherein the accessory device data transmission system is configured to operate when the vehicle device data transmission system is in an inactive state ([0036] Resource management functions of the RV wireless remote control system 10 may include smart sleep features to allow the user to schedule when the RV 18 will not be in use and to then force all remotely controlled components into a low power mode, and/or switch off RV power systems. The system 10 may also include an auto shutoff feature that deactivates onboard systems 16 such as RV heating/cooling systems when users are not inside the vehicle. By analyzing use patterns, the RV wireless remote control system 10 may also attempt to predict when water will be low, or when grey or black water tanks will be full, and automatically report the resulting estimates—as well as the current levels—to the user. Internet, weather, and GPS location data may allow the RV wireless remote control system 10 to predict when solar power will be available, and to predict usage for the day based on history. This feature can help the user plan how to use various onboard RV systems 16 within the constraints of battery capacity and expected sunlight for the day. See also ¶0042).
Regarding Claim 27, (Previously Presented) Cattermole further discloses vehicle in accordance with claim 26, wherein the vehicle device data transmission system is configured to operate when the accessory device data transmission system is in an inactive state.
Regarding Claim 30, Claim 30 is interpreted and rejected in light of claim 20 which contains the limitations of claim 20; please see the rejection articulated for claim 20 above.
Regarding Claim 32, Claim 32 is interpreted and rejected in light of claim 22 which contains the limitations of claim 22; please see the rejection articulated for claim 22 above.
Regarding Claim 33, Claim 33 is interpreted and rejected in light of claim 23 which contains the limitations of claim 23; please see the rejection articulated for claim 23 above.
Regarding Claim 34, Claim 34 is interpreted and rejected in light of claim 24 which contains the limitations of claim 24; please see the rejection articulated for claim 24 above.
Regarding Claim 35, (Previously Presented) Cattermole further teaches the aspects of the vehicle in accordance with claim 25, wherein data associated with the accessory device is not transmitted via the vehicle device data transmission system ([0007] An RV wireless remote control system is provided, which comprises a Human-Machine Interface (HMI) including an HMI RF receiver, an HMI dock connector, and a Graphic User Interface (GUI) coupled to both the HMI RF transceiver and the HMI dock connector. The GUI is configured to generate signals in response to human inputs to the GUI and/or in response to status signals received from other devices connected to a local RV wired network and/or to an RF fieldbus. The HMI RF transceiver is configured to receive RV device status signals over a wireless connection from an RF fieldbus when the HMI dock connector is not connected to the RV localbus. The HMI dock connector is configured to receive RV device status signals over a wired connection from the RV localbus when the HMI dock connector is connected to the RV localbus. The HMI is configured to generate control signals in response to human operator input signals received via the GUI, and to transmit the control signals to the RV devices over the RF fieldbus via the HMI RF transceiver when the HMI dock connector is not connected to the RV localbus, and over the RV localbus via the HMI dock connector when the HMI dock connector is connected to the RV localbus. The HMI is further configured for real time distributive control of the RV devices such that the RV localbus and the RF fieldbus operate in both directions enabling closed-loop control between the HMI and the RV devices. [0019] As shown in FIG. 1, the RV wireless remote control system 10 may comprise a local RV wired network (RV localbus) 12 connectable to one or more network-enabled, remote-control-enabled electrical devices (RV devices) 14 connected to and configured to operate respective onboard systems 16 of an RV 18 (onboard RV systems 16). The network topology of the RV localbus 12 may be in accordance with the CAN standard or, in other embodiments, may employ Ethernet technology. [0020] As shown in FIG. 1, the remote control system 10 may also comprise an RF fieldbus 20 wirelessly couplable to the RV localbus 12. The RF fieldbus 20 may be a local wireless RF network, e.g., an 802.11 “WiFi®” network.). [0022] As shown in FIGS. 1 and 2A, the GUI 24 of each HMI may be electrically coupled to both its HMI fieldbus RF transceiver 26 and its HMI dock connector 28. The HMI 22 may be configured to generate signals in response to human inputs to its GUI 24, and/or in response to device status messages received by the HMI 22 from the RV devices 14 over the RV localbus 12 and/or the RF fieldbus 20. The HMI fieldbus RF transceiver 26 of each HMI 22 may be configured to receive RV device status signals via a wireless connection from the RF fieldbus 20 when its HMI dock connector 28 is not connected to the RV localbus 12, and the HMI dock connector 28 of each HMI 22 may be configured to receive RV device status signals via a wired connection from the RV localbus 12 when its HMI dock connector 28 is connected to the RV localbus 12. [0023] Each HMI 22 may be configured to generate control signals in response to human operator input signals received via its GUI 24, and to transmit the control signals to other devices on any wired or wireless network to which the HMI 22 has access, e.g., to the RV devices 14, over the RF fieldbus 20 via the HMI fieldbus RF transceiver 26 of the HMI 22 when the HMI's dock connector 28 is not connected to the RV localbus 12, and over the RV localbus 12 via the HMI's dock connector 28 when the HMI's dock connector 28 is connected to the RV localbus 12. One or more of the HMIs 22 may be further configured for real time distributive control of the RV devices 14 such that the RV localbus 12 and the RF fieldbus 20 operate in both directions enabling closed-loop control between each HMI 22 and the RV devices 14. When the RF fieldbus 20 provides a bridge between the RV localbus 12 and RV devices 14 on the RV localbus 12, enabling closed-loop control between each HMI 22 and other RV devices 14 on the network.)
Regarding Claim 36, (Previously Presented) Cattermole further teaches the aspects of the vehicle in accordance with claim 25, wherein data associated with the plurality of vehicle devices is not transmitted via the vehicle accessory device data transmission system ([0007] An RV wireless remote control system is provided, which comprises a Human-Machine Interface (HMI) including an HMI RF receiver, an HMI dock connector, and a Graphic User Interface (GUI) coupled to both the HMI RF transceiver and the HMI dock connector. The GUI is configured to generate signals in response to human inputs to the GUI and/or in response to status signals received from other devices connected to a local RV wired network and/or to an RF fieldbus. The HMI RF transceiver is configured to receive RV device status signals over a wireless connection from an RF fieldbus when the HMI dock connector is not connected to the RV localbus. The HMI dock connector is configured to receive RV device status signals over a wired connection from the RV localbus when the HMI dock connector is connected to the RV localbus. The HMI is configured to generate control signals in response to human operator input signals received via the GUI, and to transmit the control signals to the RV devices over the RF fieldbus via the HMI RF transceiver when the HMI dock connector is not connected to the RV localbus, and over the RV localbus via the HMI dock connector when the HMI dock connector is connected to the RV localbus. The HMI is further configured for real time distributive control of the RV devices such that the RV localbus and the RF fieldbus operate in both directions enabling closed-loop control between the HMI and the RV devices. [0019] As shown in FIG. 1, the RV wireless remote control system 10 may comprise a local RV wired network (RV localbus) 12 connectable to one or more network-enabled, remote-control-enabled electrical devices (RV devices) 14 connected to and configured to operate respective onboard systems 16 of an RV 18 (onboard RV systems 16). The network topology of the RV localbus 12 may be in accordance with the CAN standard or, in other embodiments, may employ Ethernet technology. [0020] As shown in FIG. 1, the remote control system 10 may also comprise an RF fieldbus 20 wirelessly couplable to the RV localbus 12. The RF fieldbus 20 may be a local wireless RF network, e.g., an 802.11 “WiFi®” network.). [0022] As shown in FIGS. 1 and 2A, the GUI 24 of each HMI may be electrically coupled to both its HMI fieldbus RF transceiver 26 and its HMI dock connector 28. The HMI 22 may be configured to generate signals in response to human inputs to its GUI 24, and/or in response to device status messages received by the HMI 22 from the RV devices 14 over the RV localbus 12 and/or the RF fieldbus 20. The HMI fieldbus RF transceiver 26 of each HMI 22 may be configured to receive RV device status signals via a wireless connection from the RF fieldbus 20 when its HMI dock connector 28 is not connected to the RV localbus 12, and the HMI dock connector 28 of each HMI 22 may be configured to receive RV device status signals via a wired connection from the RV localbus 12 when its HMI dock connector 28 is connected to the RV localbus 12. [0023] Each HMI 22 may be configured to generate control signals in response to human operator input signals received via its GUI 24, and to transmit the control signals to other devices on any wired or wireless network to which the HMI 22 has access, e.g., to the RV devices 14, over the RF fieldbus 20 via the HMI fieldbus RF transceiver 26 of the HMI 22 when the HMI's dock connector 28 is not connected to the RV localbus 12, and over the RV localbus 12 via the HMI's dock connector 28 when the HMI's dock connector 28 is connected to the RV localbus 12. One or more of the HMIs 22 may be further configured for real time distributive control of the RV devices 14 such that the RV localbus 12 and the RF fieldbus 20 operate in both directions enabling closed-loop control between each HMI 22 and the RV devices 14. When the RF fieldbus 20 provides a bridge between the RV localbus 12 and RV devices 14 on the RV localbus 12, enabling closed-loop control between each HMI 22 and other RV devices 14 on the network.).
Regarding Claim 37, Claim 37 is interpreted and rejected in light of claim 38 which contains the limitations of claim 37; please see the rejection articulated for claim 38 below.
Regarding Claim 38, (New) Cattermole further teaches the aspects of the vehicle in accordance with claim 8, wherein the vehicle mounted vehicle device actuating units comprise at least one of: 
a vehicle device actuating unit housed in the area of a dashboard; a vehicle device actuating unit housed in a steering wheel; a vehicle device actuating unit housed in a vehicle door; a light switch; a windshield wiper switch; a power window switch; a touchscreen ([0024] As best shown in FIG. 1, the RV devices 14 may be connected to and configured to control respective onboard RV systems 16. The RV devices 14 may be network-enabled in the sense that they may be network capable and remote controllable over a network. The RV devices 14 may comprise one or more leveler controls for controlling one or more RV levelers, one or more room slide-out controls for controlling one or more slide-outs, one or more TV lift controls for controlling one or more TV lifts, one or more fireplace controls for controlling one or more fireplaces, one or more awning controls for controlling one or more awnings, one or more air vent and/or fan controls (bathroom vent for example) for controlling air vents and/or fans, a tire pressure monitoring system (TPMS), a solar power management system, one or more water or fuel tank level monitors, one or more water heater controls for controlling one or more water heaters, one or more water pump controls for controlling one or more water pumps, various internal and external lighting controls for controlling interior and exterior RV lighting, one or more motorized door controls for controlling the opening and closing of one or more doors, one or more door lock controls for controlling the locking and unlocking of one or more doors, one or more bed lift controls for controlling one or more beds, one or more landing gear/stabilizer jack controls for controlling landing gear and/or stabilizer jacks, a rear view backup camera control for controlling a backup camera, one or more chassis gateway controls for obtaining and displaying vehicle speed, rpm, etc. information, an electronic compass heading sensor, one or more electrical generator controls for controlling an electrical generator, one or more air conditioning system controls for controlling an RV heating and/or air conditioning system, one or more stove-top lift controls, one or more furnace controls for controlling a furnace, one or more stove controls for controlling the operation and/or monitoring the status of a stove, one or more refrigerator controls and/or status monitors, one or more chassis air bag controls for controlling chassis air bags, one or more motorized step controls for controlling deployment and stowage of one or more RV steps, one or more RV power distribution controls configured to enable/disable RV power systems, and/or one or more shore power or recharge controls. [0027] As best shown in FIG. 1, the communications gateway module 40, RF fieldbus 20, RV localbus 12, and RV devices 14 may be carried by a recreational vehicle (RV) 18 and the RV devices 14 may connect to, and operate respective RV onboard systems 16 in response to commands initiated by operator inputs to the one or more HMIs 22 and transmitted to the RV devices 14 via either the RV local bus 12 and/or the RF fieldbus 20. The RV devices 14 may also operate respective RV onboard systems 16 in response to direct operator inputs as well as in response to commands initiated by operator inputs to the one or more HMIs 22 via any suitable means such as but not limited to inputs received locally on the RV 18 through direct electrical connections such as, for example, a switchpad mounted on a wall of the RV 18. In other words, the one or more HMIs 22 may be configured to work alongside direct-wired switches. [0036] Resource management functions of the RV wireless remote control system 10 may include smart sleep features to allow the user to schedule when the RV 18 will not be in use and to then force all remotely controlled components into a low power mode, and/or switch off RV power systems. The system 10 may also include an auto shutoff feature that deactivates onboard systems 16 such as RV heating/cooling systems when users are not inside the vehicle. By analyzing use patterns, the RV wireless remote control system 10 may also attempt to predict when water will be low, or when grey or black water tanks will be full, and automatically report the resulting estimates--as well as the current levels--to the user. Internet, weather, and GPS location data may allow the RV wireless remote control system 10 to predict when solar power will be available, and to predict usage for the day based on history. This feature can help the user plan how to use various onboard RV systems 16 within the constraints of battery capacity and expected sunlight for the day. [0042] The RV wireless remote control system 10 may also be used to control mood lighting with, for example, a tri color LED control, strobe and mood effects, and lighting color control. To enable such control the GUI 24 screen of an HMI may include a button, slider, or other interactive image. control multiple lights. A "master ON/OFF" switch may be displayed on the HMI GUI 24 to allow a user to turn on or off all lights in the RV 18, all lights in the "main living area", or any number of lights in or on any given portion of the RV 18.).
Regarding Claim 39, Claim 39 is interpreted and rejected in light of claim 8 which contains the limitations of claim 39; please see the rejection articulated for claim 8 above.
Regarding Claim 40, Claim 40 is interpreted and rejected in light of claim 38 which contains the limitations of claim 40; please see the rejection articulated for claim 38 above.

Response to Arguments
Applicants’ arguments filed March 9, 2021 regarding newly amended claims 8, 25 and dependent claims have been fully and completely considered but are not persuasive. The arguments which have not been rendered moot by Applicants’ claim amendments have been addressed below.
Responses: The Examiner most respectfully disagrees with Applicants’ assertion that the Cattermole reference does not teach or suggest a data bus of a first wired data transmission system of a vehicle device data transmission system for the exchange of data between a plurality of vehicle devices and a plurality of vehicle device actuating units or between the plurality of vehicle devices and a plurality of vehicle device operating units or between the plurality of vehicle devices and the plurality vehicle device actuating units as well as the plurality of vehicle device operating units via the data bus as claimed. As cited previously, Cattermole states, “[0019] As shown in FIG. 1, the RV wireless remote control system 10 may comprise a local RV wired network (RV localbus) 12 connectable to one or more network-enabled, remote-control-enabled electrical devices (RV devices) 14 connected to and configured to operate respective onboard systems 16 of an RV 18 (onboard RV systems 16). The network topology of the RV localbus 12 may be in accordance with the CAN standard or, in other embodiments, may employ Ethernet technology. [0020] As shown in FIG. 1, the remote control system 10 may also comprise an RF fieldbus 20 wirelessly couplable to the RV localbus 12. The RF fieldbus 20 may be a local wireless RF network, e.g., an 802.11 “WiFi®” network.” Further, Cattermole goes on to teach, “[0027] As best shown in FIG. 1, the communications gateway module 40, RF fieldbus 20, RV localbus 12, and RV devices 14 may be carried by a recreational vehicle (RV) 18 and the RV devices 14 may connect to, and operate respective RV onboard systems 16 in response to commands initiated by operator inputs to the one or more HMIs 22 and transmitted to the RV devices 14 via either the RV local bus 12 and/or the RF fieldbus 20. The RV devices 14 may also operate respective RV onboard systems 16 in response to direct operator inputs as well as in response to commands initiated by operator inputs to the one or more HMIs 22 via any suitable means such as but not limited to inputs received locally on the RV 18 through direct electrical connections such as, for example, a switchpad mounted on a wall of the RV 18. In other words, the one or more HMIs 22 may be configured to work alongside direct-wired switches. [0032] The gateway module 40 may be used to provide centralized control of all components in an RV 18, and may support apps that allow any type of HMI 22, e.g., a standard smart phone or tablet device, to have partial and/or full control of any number of RV onboard systems 16. As shown in FIG. 3, the RV wireless remote control system 10 may also support internet as a pass-through to RV devices 14 for the control of RV onboard systems 16, and may serve as a gateway between the internet and any one or more of the HMIs (through the fieldbus 20) and any one or more of the RV devices 14 (through the RV localbus 12), allowing HMIs 22, RV devices 14, and/or RV onboard systems 16 to be updated or to update themselves over the internet. This arrangement may also allow users to access manufacturer or brand-related web and cloud services 78 such as online tech support through the RV wireless remote control system 10 using an HMI touch screen 30 (or other compatible) interface, and to allow online tech support to access HMIs 22 and RV devices 14. The manufacturer or brand-related web and cloud services 78 may also include an app market to purchase software upgrades and unlock additional features. All apps and products may be encrypted and signed by brand owners to allow for the detection and the lockout or placement of limitations on “non-approved” aftermarket parts and products. The HMI 22 may be programmed to display popups or other indicators to alert a user to the presence of an unauthorized product.” Clearly, one can see from the citations provided that all of the RV devices of Cattermole are arranged for allowing a user to input data and, therefore, meet the identical functionality to that of the actuating unit. Further, the localbus is most certainly a data bus with several groups of devices in a vehicle and using different data transmission systems in association with these different groups of devices to be operated in a vehicle, which data transmission systems have no connection to each other, so that no data can be transmitted between these systems as claimed. Cattermole teaches each HMI with own system, “[0021] As best shown in FIG. 2A, the remote control system 10 may further include one or more remote control Human-Machine Interfaces 22 (HMIs), each such HMI 22 comprising a Graphic User Interface 24 (GUI), an HMI RF transceiver 26, and an HMI dock connector 28. One or more of the HMIs 22 may also comprise a capacitive touch screen 30, ZigBee® capability, Bluetooth® capability, WiFi® capability, 315 MHz capability, docking station support, human interface devices 32 (forward and rear facing cameras, a speaker, a microphone), an SD card slot 34, a USB connection 36 for recharging, and/or sensors 38 such as an accelerometer and/or gyroscope for tracking and dead reckoning. Although the present embodiment employs WiFi®, in other embodiments any other suitable communications system may be used. [0032] The gateway module 40 may be used to provide centralized control of all components in an RV 18, and may support apps that allow any type of HMI 22, e.g., a standard smart phone or tablet device, to have partial and/or full control of any number of RV onboard systems 16. As shown in FIG. 3, the RV wireless remote control system 10 may also support internet as a pass-through to RV devices 14 for the control of RV onboard systems 16, and may serve as a gateway between the internet and any one or more of the HMIs (through the fieldbus 20) and any one or more of the RV devices 14 (through the RV localbus 12), allowing HMIs 22, RV devices 14, and/or RV onboard systems 16 to be updated or to update themselves over the internet. This arrangement may also allow users to access manufacturer or brand-related web and cloud services 78 such as online tech support through the RV wireless remote control system 10 using an HMI touch screen 30 (or other compatible) interface, and to allow online tech support to access HMIs 22 and RV devices 14. The manufacturer or brand-related web and cloud services 78 may also include an app market to purchase software upgrades and unlock additional features. All apps and products may be encrypted and signed by brand owners to allow for the detection and the lockout or placement of limitations on “non-approved” aftermarket parts and products. The HMI 22 may be programmed to display popups or other indicators to alert a user to the presence of an unauthorized product.” 

    PNG
    media_image1.png
    1013
    728
    media_image1.png
    Greyscale

The system of Cattermole clearly teaches differentiation between the controlled systems and the provision of separated data transmission systems in association with the different kinds of controlled systems as the remote controller utilizes different protocols, the local bus being of several different constructions including wireless, and directly interfaces with each accessory device. The system of Cattermole provides the same functionality as disclosed, and therefore, the rejection is respectfully maintained as stated, and cited in the response above and the present rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Bryan et al. disclosed Electrical System For Controlling Coach Resources (U.S. Patent 7,592,713 B2):
(8) The recreational vehicle industry has considered using a fully distributed network architecture comprising intelligent nodes that communicate with each other on a peer-to-peer basis. An example is the LonWorks.RTM. system by Echelon Corporation of Palo Alto, Calif. Each device in the LonWorks.RTM. system is an intelligent node having a microprocessor and means for communicating on a network bus. Each device is able to communicate directly with every other device on the network. Consequently, each device hears all communications on the network bus. For example, a lighting device on the network will continually listen to all communications on the network bus until it recognizes a command that it can execute (e.g. turning on or off). Likewise, a switch device attempting to control the lighting device will listen until the network bus is available, transmit the controlling command, and listen for an acknowledgement from the lighting device. Alternatively, the switch device attempting to control the lighting device may repeatedly retransmit the controlling command until an acknowledgement is received from the lighting device.
(9) Other systems have been developed to address various control aspects. For example, U.S. Pat. No. 4,262,212, entitled "Automatic Power Control Circuit for Recreational Vehicle or the like," by Jacob, et al., provides a control circuit for automatically switching between vehicle power sources. When load requirements exceed the power available from one source, for example a land line (also called shore power), the generator is automatically started and the power source is switched to the generator.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689